Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to the Amendment filed on 2/5/2021.

Examiner’s Comment
In the previous Office action mailed 11/9/2020, the rejection under 35 USC 112 of claim 11 found on page 3, lines 10-11 of the Office action was an error and should not have been made since there actually was sufficient antecedent basis for “the compressible material” as it was introduced in parent claim 7 of the 2/21/2020 claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 refers to “the compressible material”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soundskins (https://www.youtube.com/watch?v=CQs0EbgNzJc) in view of CarAudioFabrication hereinafter CAF (https://www.youtube.com/watch?v=V1XHahcgRrU) in view of Ito (JP 2011-160822)
Regarding claim 1, Soundskins discloses an audio strip system for use with a speaker (~2:00), wherein the system comprises:
a strip having a substantially flat top surface (surface facing towards viewer),a substantially flat bottom surface (surface facing away from viewer) and a thickness having a first side and an opposing side between the top surface and the bottom surface (~2:00) 

Soundskins is not relied upon to disclose an adhesive attached to at least a portion of the bottom surface of the strip.
CAF discloses an adhesive attached to at least a portion of the bottom surface of the strip (~0:55-2:32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: an adhesive attached to at least a portion of the bottom surface of the strip, based on the teachings of CAF, the motivation being to create the strip of Soundskins so that it can then be used in the manner taught in Soundskins (CAF - ~0:55-2:32).
Soundskins-CAF is not relied upon to disclose and wherein the first side is shaped as a first waveform having a plurality of first crests and first troughs extending radially from the center of the strip, and wherein the opposing side is shaped as a second waveform having a plurality of second crests and second troughs extending radially from the center of the strip wherein the first crests are substantially aligned with the second crests and the first troughs are substantially aligned with the second troughs.
In a similar field of endeavor of elastomeric tape, Ito discloses a strip (Figs. 1 and 2) wherein the first side (e.g., left side) is shaped as a first waveform having a plurality of first crests (e.g., portions of left edge of strip located at width W) and first troughs (e.g., portions of left edge of strip that form the triangles 2) extending radially from the center of the strip (The Merriam-Webster dictionary has a definition of “radial” as “characterized by divergence from a center”, and note that all of the left edge of the strip diverges and extends from the center of the strip), and wherein the opposing side (e.g., right side) is shaped as a second waveform having a plurality of second crests (e.g., portions of right edge of strip located at width W) and second troughs (e.g., portions of right edge of strip that form the triangles 2) extending radially from the center of the strip (The Merriam-Webster dictionary has a definition of “radial” as “characterized by divergence from a center”, and note that all of the right edge of the strip diverges and extends 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first side is shaped as a first waveform having a plurality of first crests and first troughs extending radially from the center of the strip, and wherein the opposing side is shaped as a second waveform having a plurality of second crests and second troughs extending radially from the center of the strip wherein the first crests are substantially aligned with the second troughs and the first troughs are substantially aligned with the second crests, based on the teachings of Ito, the motivation being to allow the tape to be flexibly deformed while being adapted to the shape of an adherend (Ito - Abstract, and see Figs. 3-5 for example depictions) since the curved shape of the speaker requires the foam strip to be curved in order to match the curved shape of the speaker.
Regarding claim 3, Soundskins-CAF-Ito discloses the device of claim 1, and CAF discloses wherein the strip has a first end and a second end and wherein at least one end has an adhesive attached to it to allow the first end to adhere to the second end (as just one example, if the strip of CAF viewed horizontally has a horizontal surface with adhesive across the entire surface, and that surface has both a left end and a right end, and both of those ends have adhesive, and due to the flexibility of the strip, the strip can be folded such that the left end of that surface adheres to the right end of that surface, and note that although the folding isn’t part of the invention of Soundskins-CAF-Ito, the claim only requires that the strip be such that such a fold is allowed to occur if someone were to perform such a fold on the strip).
The teachings of CAF are combinable with Soundskins-CAF-Ito for the same reasons set forth above in the claim 1 rejection.
Regarding claim 4, Soundskins-CAF-Ito discloses the device of claim 3, and Soundskins discloses wherein the strip is attached to a speaker, wherein the speaker has a basket (~2:00).
Additionally, Soundskins discloses in another embodiment wherein foam is attached to a speaker, wherein the speaker has a basket, and wherein the foam is compressed between the basket and a mating surface (~0:15-0:30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: and wherein the strip is compressed between the basket and a mating surface, based on the other embodiment, the motivation being to seal against the door trim perfectly every time (Soundskins - ~0:24).
Regarding claim 6, Soundskins discloses the device of claim 1.
Additionally, Soundskins discloses in another embodiment wherein the thickness is at least 5 millimeters (~0:00-0:25 shows the foam ring having a thickness that is at least 5 mm).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the thickness is at least 5 millimeters, the motivation being to seal against the door trim perfectly every time (Soundskins - ~0:24).
Regarding claim 7, Soundskins-CAF-Ito discloses the device of claim 1, and Soundskins discloses wherein the material is a compressible material (foam).
Regarding claim 8, Soundskins discloses a method of manufacturing and installing an audio strip device on a speaker having a circumference (see video) and a basket (part that the large speaker at ~2:00 is coupled to via screws and on which the foam strips sit on), wherein the method of manufacturing and installing comprises:
providing a strip having a top surface (surface facing direction the speaker outputs sound in) and a bottom surface (surface facing towards speaker)

and a thickness having a center, a first side and an opposing side (~2:00), 
having the strip to the circumference of the speaker (inherent that such a step was carried out to arrive at what is shown at ~2:00);

installing the speaker (inherent that such a step was carried out to arrive at what is shown at ~2:00) and 
Additionally, Soundskins discloses in another embodiment compressing the foam between the basket (see ~2:00) and a mating surface (door trim) (~0:15-0:30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compressing the strip between the basket and a mating surface, based on the other embodiment, the motivation being to seal against the door trim perfectly every time (Soundskins - ~0:24).
Soundskins is not relied upon to disclose:
an adhesive applied to at least a portion of the bottom surface;
cutting the strip to the circumference of the speaker;
shaping and attaching the strip to the basket of the speaker.
In a similar field of endeavor of how to apply foam, CAF discloses:
providing a strip having a top surface and a bottom surface and a thickness having a center, a first side and an opposing side; and an adhesive applied to at least a portion of the bottom surface (~0:54-2:32);
cutting the strip to the circumference of the speaker (~0:54-2:32);
shaping and attaching the strip to the basket of the speaker (~0:54-2:32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
an adhesive applied to at least a portion of the bottom surface of the strip;
cutting the strip to the circumference of the speaker;
shaping and attaching the strip to the basket of the speaker, as taught by CAF,
the motivation being to obtain or create the strip of Soundskin so that it can then be used in the manner taught in Soundskin (CAF - ~0:54-2:32).
Soundskin-CAF is not relied upon to disclose wherein the first side is shaped as a first waveform having a plurality of first crests and first troughs extending radially from the center of the strip, and wherein the opposing side is shaped as a second waveform having a plurality of second crests and second troughs extending radially from the center of the strip wherein the first crests are substantially aligned with the second crests and the first troughs are substantially aligned with the second troughs.
Ito discloses a strip (Figs. 1 and 2) wherein the first side (e.g., left side) is shaped as a first waveform having a plurality of first crests (e.g., portions of left edge of strip located at width W) and first troughs (e.g., portions of left edge of strip that form the triangles 2) extending radially from the center of the strip (The Merriam-Webster dictionary has a definition of “radial” as “characterized by divergence from a center”, and note that all of the left edge of the strip diverges and extends from the center of the strip), and wherein the opposing side (e.g., right side) is shaped as a second waveform having a plurality of second crests (e.g., portions of right edge of strip located at width W) and second troughs (e.g., portions of right edge of strip that form the triangles 2) extending radially from the center of the strip (The Merriam-Webster dictionary has a definition of “radial” as “characterized by divergence from a center”, and note that all of the right edge of the strip diverges and extends from the center of the strip) wherein the first crests are substantially aligned with the second crests and the first troughs are substantially aligned with the second troughs (see Figs. 1 and 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the first side is shaped as a first waveform having a plurality of first crests and first troughs extending radially from the center of the strip, and wherein the opposing side is shaped as a second waveform having a plurality of second crests and second troughs extending radially from the center of the strip wherein the first crests are substantially aligned with the second troughs and the first troughs are substantially aligned with the second crests, based on the teachings of Ito, the motivation being to allow the tape to be flexibly deformed while being adapted to the shape of an adherend (Ito - Abstract, and see Figs. 3-5 for example depictions) since the curved shape of the speaker requires the foam strip to be curved in order to match the curved shape of the speaker.

Claim 2, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soundskins in view of CAF in view of Ito in view of Martin (US 2017/0002234 A1)
Regarding claim 2, Soundskins-CAF-Ito discloses the device of claim 1.
Soundskins-CAF-Ito is not relied upon to disclose wherein the first waveform and second waveform are substantially sine waves.
In a similar field of endeavor, of elastomeric tape, Martin discloses a strip wherein the first side is shaped as a first waveform having a plurality of first crests and first troughs extending radially from the center of the strip (Fig. 12), and wherein the opposing side is shaped as a second waveform having a plurality of second crests and second troughs extending radially from the center of the strip (Fig. 12), wherein the first waveform and second waveform are substantially sine waves (Fig. 12, ¶ 0050), the strip designed to be flexibly deformed while being adapted to the shape of an adherend (e.g., Figs. 3 and 6A) in a manner similar to that of Ito.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second waveforms of Ito with the substantially sine waves of Fig. 12 of Martin, where the first crests are substantially aligned with the second crests and the first troughs are substantially aligned with the second troughs as taught by Martin, the motivation being to perform the simple substitution of one edge shape that is a waveform having crests and troughs for another to obtain predictable results of an edge shape that when stuck to a curved part, the angle of the trough on the side of the larger curvature radius of the curve part increases, and the angle of the trough on the side where the opposing curvature radius is smaller, so that the strip is flexibly deformed while being adapted to the shape of an adherend, as is the goal of Ito (see Ito - Abstract). See MPEP § 2143(B).
Regarding claim 10, Soundskins-CAF-Ito discloses the method of claim 8.
Soundskins-CAF-Ito is not relied upon to disclose wherein the first waveform and second waveform are substantially sinusoidal waves.
In a similar field of endeavor, of elastomeric tape, Martin discloses a strip wherein the first side is shaped as a first waveform having a plurality of first crests and first troughs extending radially from the center of the strip (Fig. 12), and wherein the opposing side is shaped as a second waveform having a plurality of second crests and second troughs extending radially from the center of the strip (Fig. 12), wherein the first waveform and second waveform are substantially sinusoidal waves (Fig. 12, ¶ 0050), the strip designed to be flexibly deformed while being adapted to the shape of an adherend (e.g., Figs. 3 and 6A) in a manner similar to that of Ito.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the first and second waveforms of Ito with the substantially sinusoidal waves of Fig. 12 of Martin, where the first crests are substantially aligned with the second crests and the first troughs are substantially aligned with the second troughs as taught by Martin, the motivation being to perform the simple substitution of one edge shape that is a waveform having crests and troughs for another to obtain predictable results of an edge shape that when stuck to a curved part, the angle of the trough on the side of the larger curvature radius of the curve part increases, and the angle of the trough on the side where the opposing curvature radius is smaller, so that the strip is flexibly deformed while being adapted to the shape of an adherend, as is the goal of Ito (see Ito - Abstract). See MPEP § 2143(B).


Claim 5, 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soundskins in view of CAF in view of Ito in view of Soundskins hereinafter Soundskins2 (https://www.youtube.com/watch?v=JMnX7aek8j8)
Regarding claim 5, Soundskins-CAF-Ito discloses the device of claim 1.
Soundskins-CAF-Ito is not relied upon to disclose wherein the adhesive is double-sided pressure sensitive tape.
In a similar field of endeavor, Soundskins2 discloses wherein the adhesive is double-sided pressure sensitive (only requires pressure to apply) tape (~1:30-1:40 and ~2:10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the adhesive is double-sided pressure sensitive tape, the motivation being to make application simple (just peel and stick) and to allow to be stuck to any surface (Soundskins2 - ~1:30-1:40 and ~2:10).
Regarding claim 9, Soundskins-CAF-Ito discloses the method of claim 8.
Soundskins-CAF-Ito is not relied upon to disclose wherein the adhesive is pressure sensitive double sided tape.
Additionally, Soundskins2 discloses wherein the adhesive is pressure sensitive (only requires pressure to apply) double sided tape (~1:30-1:40 and ~2:10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the adhesive is pressure sensitive double sided tape, the motivation being to make application simple (just peel and stick) and to allow to be stuck to any surface (Soundskins2 - ~1:30-1:40 and ~2:10).
Regarding claim 11, Soundskins-CAF-Ito discloses the method of claim 8.
Soundskins-CAF-Ito is not relied upon to disclose wherein the compressible material is closed-cell or open-cell foam.
In a similar field of endeavor, Soundskins2 discloses wherein the compressible material is closed-cell or open-cell foam (~1:50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the compressible material is closed-cell or open-cell foam, the motivation being to use waterproof foam to prevent deterioration of the foam over time because you still get water coming in down the windows (Soundskins2 - ~1:50-2:08).

Response to Arguments
Applicant’s arguments, see page 6-7, section IV of Remarks, filed 2/5/2021, with respect to the rejection under 102(a) of claims 1, 3, 5, 7, 9 as being anticipated by Shin have been fully considered and are persuasive.  The rejection under 102(a) of claims 1, 3, 5, 7, 9 as being anticipated by Shin has been withdrawn.
Applicant's arguments filed 2/5/2021 have been fully considered but they are not persuasive.
Applicant argues (Remarks: page 7) that:
“Soundskins teaches not a strip but a ring of material that is identical to the teachings of U.S. Patent No. 8,739,921 to Larson (“Larson”) described in Applicant’s specification and cited by the Examiner, but not relied upon in the Official Action. See, Specification at pp. 2-3 and Official Action at p. 12. Larson teaches a ring 101 that is affixed to the front edge of a speaker 400. This is precisely the system taught by Soundskins. See Soundskins at 0:15-0:35.”

In response, the examiner submits that Soundskins teaches a strip embodiment (~2:00) as well as the ring embodiment. The strip embodiment (~2:00) is relied upon as the main embodiment that the prior are rejections are based upon. The ring embodiment 
Applicant argues (Remarks: page 7) that:
“CAF teaches “speaker gasketing tape” that is a straight strip with an adhesive layer on one side. CAF at 0:57-1:45 .Martin teaches a polyurethane, silicone, or rubber tape 100 with enhanced stretch characteristics created by the shape of the tape, which is two opposing sinusoidal waveforms which are in phase with each other creating an “undulating or sinusoidal configuration” (Martin 0049). Although Martin allows for “variations in peak offsets, trough angles, and distances between adjacent peaks and troughs” (Martin 0047), the invention of Martin is rendered inoperable for its stated purpose if the crests and troughs of waveforms on opposite sides of the strip substantially align as provided in independent claim 1 as amended:
[…]
The “parallel alignment” is how Martin describes the waveform described in the claims having peaks and troughs that are substantially aligned:
[…]
This parallel alignment is in direct contrast to the waveform described by Martin, in which the peak of one waveform is aligned with the trough of the opposing waveform:
[…]
The express purpose of Martin is to provide an elastomeric tape that “may longitudinally stretch to a greater degree in response to a stretch force as compared to elastomeric tapes having linear sides in parallel alignment.” Accordingly, Martin teaches away from a strip shaped as two opposing sinusoidal waveforms having peaks aligned with troughs as provided in the amended claims.”

In response, the examiner submits that Martin teaches ¶ 0005 that “Continuing, by having the shape configuration as described, the exemplary elastomeric tape may longitudinally stretch to a greater degree in response to a stretch force as compared to elastomeric tapes having linear sides in parallel alignment.” (emphasis added by underline). The above-cited teaching of Martin is referring to tapes having linear sides (i.e. conventional tapes having straight sides with no waveforms whatsoever). The two straight sides (one straight side on each side of the tape) are what are in parallel 
¶ 0005 of Martin also teaches that the inventive shape of Martin allows for the tape to “longitudinally stretch to a greater degree in response to a stretch force”. This is the same as what is taught by the newly-introduced reference of Ito, specifically that “the angle of the vertex of the cut in the shape of the equilateral triangle of the surgical tape on the side of the larger curvature radius of the curve part increases” (see Abstract of Ito) (i.e. the equilateral triangle cut in the tape allows that part of the tape to “longitudinally stretch to a greater degree in response to a stretch force” because instead of actually longitudinally stretching material in that area of the tape, the angle of the vertex just increases in the longitudinal direction of the tape). Additionally, note that the waveforms of Ito have peaks on the first side in alignment with peaks on the second side, and troughs on the first side in alignment with troughs on the second side. Thus the teachings of Ito provide evidence that the invention of Martin would still be operable for its stated purpose if the crests and troughs of waveforms on opposite sides of the strip substantially align as provided in independent claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687